DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 9-13-2021 is acknowledged.
Claims included in the prosecution are 1-20.
The previous rejections of claims over Das et al. (Der Pharmacia Lettre 2013) in view of Doyle et al. (US 2003/0206874) , Pfirrmann ((US 2012/0189199) individually or in combination, over Das et al. (Der Pharmacia Lettre 2013) in view of Doyle et al. (US 2003/0206874), Pfirrmann (US 2012/0189199) individually or in combination, further in view of Lohitharn et al. (US 2016/0272667), optionally further in view of de Rienzo (US 2016/0309715 and over Ito (US 2016/0324747) in combination with Pfirrmann (US 2012/0189199), Doyle et al. (US 2003/0206874) individually or taken together are withdrawn.
 	
The following are the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant amends claim 1 to define the biosurfactant as rhamnolipid and deleting sophorolipids and glucose lipids. Therefore, claims 6-8, 16, and 19 which recite ‘sophorolipids’ are inconsistent with claim 1. Furthermore, claim 19 which recites “wherein the biosurfactant is-selected a sophorolipids” is grammatically incorrect. 
As pointed out above, claim 1 is limited to ‘rhamnolipid’. Therefore, claim 20 which recites ‘is a rhamnolipid’ is not further limiting claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2) 	Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over DeSanto (US 2008/0213194) in combination with Doyle et al. (US 2003/0206874), Pfirrmann (US 2013/0189199) individually or in combination and further in view of  Lohitharn et al. (US 2016/0272667), optionally in further view of de deRienzo (US 2016/0309715..

	What is lacking in DeSanto is the teaching of the amount of each of mono and dirhamnolipids present in the mixture or in the crude extract and the teaching of the inclusion of fluoride in the tooth paste or mouth wash.
	Doyle et al. disclose composition for promoting whole body health including oral care compositions. The oral care composition may comprises fluoride ion in an amount ranging from 50 ppm to 3500 ppm free fluoride. Fluorides include sodium fluoride, stannous fluoride and sodium monofluorophosphate (paragraphs 0014-0016). Surfactants are added and comprise 0.5 to 10% by weight (paragraph 0093).
	Pfirrmann discloses antimicrobial dental care compositions. The compositions contain surfactants. According to Pfirrmann, fluoride prevents tooth decay and advocates the use of 300 ppm to 2,000 ppm (Abstract, 0036 and 0050).
Lohitharn et al. disclose the production of rhamnolipid compositions. The compositions may be used in toothpaste compositions as a surfactant (paragraph 0042) and comprise a combination of mono-rhamnolipids and di-rhamnolipids. The compositions comprise mono-rhamnolipid present in the amount of about from 30% of total rhamnolipid to about 50% of total rhamnolipid and di-rhamnolipid present in the amount of about from 50% of total rhamnolipid to about 70% di-rhamnolipid. The 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
             It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a combination of mono-rhamnolipids and di –rhamnolipids with a C10-C10, or a combination of mono-rhamnolipids and di –rhamnolipids with a C10-C10 with an additional mono-rhamnolipids/di-rhamnolipids with C10-C12 and C-8-C10 motivated by the desire to use a combination of rhamnolipids that is a suitable surfactant combination for toothpaste compositions. 
The surfactant in a toothpaste composition is a result effective variable because it provides the foaming as well as other functions. In regard to the amounts of each rhamnolipid, it would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of each rhamnolipid to obtain the desired effect. Therefore the amounts recited in the instant claims are obvious over the combination of references. 
deRienzo while disclosing antimicrobial oral care products, tooth pastes and mouth washes teaches the inclusion of mono-rhamnolipid and di-rhamnolipid mixtures. 
	It would have been obvious to one of ordinary skill in the art to use a mixture of mono-rhamnolipid and di-rhamnolipid in the claimed amounts since Lohitharn teaches that the amounts of these glycolipid bio surfactants could be changed. One of ordinary skill in the art would be motivated further to vary the ratios to suitable ratios since deRienzo teaches that the ratio of mono-rhamnolipid and di-rhamnolipid can be controlled by production method. The inclusion of fluoride in claimed amounts in the oral care compositions DeSanto would have been obvious to one of ordinary skill in the art since fluoride prevents tooth decay as taught by Pfirrmann and in the amounts as taught by Pfirrmann and Doyle.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant’s only argument is that claim 1 has been amended to include the limitations of claim 5 to moot the rejection and therefore, the rejection should be withdrawn. This argument is not persuasive since claim 5 was also rejected over the combination of DeSanto, Doyle, Pfirrmann, Lohithan and deRienzo.
	The rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612